67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rahim Ehvh Hasan MUHAMMAD X, a/k/a Richard Maurice Harris,a/k/a Rahim E.H. Muhammad X, Plaintiff--Appellant,v.Lonnie M. SAUNDERS;  Robert W. Byrd;  Vonda Grant;  P. Bird;Thomas Redman;  Angela Santiago;  Tina Werner,Defendants--Appellees.
No. 95-7186.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1995.Decided Sept. 22, 1995.

Rahim EHVH Hasan Muhammad X, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before MURNAGHAN, LUTTIG and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders denying in part his motion to compel discovery and denying his request for a subpoena.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.  See MDK, Inc. v. Mike's Train House, Inc., 27 F.3d 116, 119 (4th Cir.), cert. denied, 63 U.S.L.W. 3386 (U.S.1994).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.